The judgment of the Supreme Court was entered November 24th 1876,
Per Curiam.
The Act of Assembly of 1870 confers the power upon the city of filing claims for paving as liens, according to the mode of proceeding under the Mechanics’ Lien Law of 1836. This power is well executed by a general ordinance regulating the paving of streets, and by a special ordinance authorizing a particular street to be paved. No question under the Constitution arises as to uniformity of taxation. The purpose is purely municipal and local. General benefit may result, but does not alter its local character.
Judgment affirmed.